Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 5, 2021 has been entered.
Status of Claims
2.	Claims 1 and 2 are currently under examination wherein claim 1 has been amended in applicant’s amendment filed on February 5, 2021.
Claim Rejections - 35 USC § 112

	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1 and 2 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
oC/s in claim 1 as amended is not supported by the paragraphs [0009]-[0011] of the instant specification. It is stated in the paragraphs that the heating rate in the heating process in the hot band annealing should be 3-20oC/s or 10oC/s or less in a temperature range of 750oC to 850oC, and 15oC/s in the other temperature ranges. It is clear that the limitation of the lowest heating rate of 3oC/s would still apply to the narrower heating rate range of 10oC/s or less because there is no heating rate of less than 3oC/s recited in the instant specification at all.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsubara et al. (US Pub 2002/0011278 A1).
	With respect to claims 1 and 2, Komatsubara et al. (‘278 A1) discloses a method for producing a grain-oriented magnetic steel sheet comprising heating a steel slab containing by weight 0.030-0.095% C, 1.5-7.0% Si, 0.03-2.50% Mn, 0.003-0.040% S and/or Se, 0.003- 0.012% N, 0.015% or less Al, 0.001-0.007% B and a balance of Fe and inevitable impurities to about 1350oC; hot-rolling the sheet; cold-rolling the hot-rolled sheet once or twice or more times with intermediate annealings performed therebetween to obtain a cold-rolled sheet with a final thickness; and primary and secondary recrystallization annealing the cold-rolled sheet wherein in the intermediate oC/s for about 10 seconds or more and 120 seconds or less (e.g. (950-700)/3=83.33) in a temperature range of 600-1050oC (abstract, paragraphs [0025] and [0040]). The ranges of the elemental contents, the heating rate in the intermediate annealing, the heating time at the heating rate and the heating temperature at the heating rate disclosed by Komatsubara et al. (‘278 A1) overlap the claimed ranges respectively. The slab heating temperature disclosed by Komatsubara et al. (‘278 A1) is close to the claimed highest heating temperature. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed ranges of Komatsubara et al. (‘278 A1) with an expectation of success because Komatsubara et al. (‘278 A1) discloses the same utility over the entire disclosed ranges.
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5.	Claims 1 and 2 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,761,360 B2 in view of JP (‘002 A).  Although the conflicting claims are not identical, they are not claims 1-20 of U.S. Patent No. 9,761,360 B2 disclose a method of manufacturing a grain oriented electrical steel sheet, which is the same or obvious from the claimed method. Claims 1-20 of U.S. Patent No. 9,761,360 B2 do not specify the ranges of heating temperatures and the annealing heating rate and time as claimed. Komatsubara et al. (‘278 A1) is further applied to the limitations for the reason as stated above.
6.	Claims 1 and 2 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,187,798 B2 in view of JP (‘002 A).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-17 of U.S. Patent No. 9,187,798 B2 disclose a method of manufacturing a grain oriented electrical steel sheet, which is the same or obvious from the claimed method. Claims 1-20 of U.S. Patent No. 9,187,798 B2 do not specify the ranges of heating temperatures and the annealing heating rate and time as claimed. Komatsubara et al. (‘278 A1) is further applied to the limitations for the reason as stated above.
Response to Arguments
7.	The applicant’s arguments filed on February 5, 2021 have been fully considered but they are moot in light of the new ground of rejection above.	
Conclusions
8.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733

3/18/2021